In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 15-1215V
                                      Filed: June 29, 2016
                                         UNPUBLISHED

****************************
CHRISTINA MARSHALL,                    *
                                       *
                   Petitioner,         *      Damages Decision Based on Proffer;
                                       *      Influenza Vaccine (“Flu Vaccine”);
                                       *      Shoulder Injury Related to Vaccine
SECRETARY OF HEALTH                    *      Administration (“SIRVA”);
AND HUMAN SERVICES,                    *      Special Processing Unit (“SPU”)
                                       *
                   Respondent.         *
                                       *
****************************
Amber Wilson, Maglio, Christopher and Toale, PA, (DC), Washington, DC, for petitioner.
Jennifer Reynaud, U.S. Department of Justice, Washington, DC for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

       On October 16, 2015, Christina Marshall (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq.,2 (the “Vaccine Act” or “Program”). Petitioner alleges that she
suffered a right shoulder injury causally related to the influenza vaccination she received
on October 6, 2014. Petition at ¶¶ 2-3, 18. Petitioner further alleges that her injury
lasted more than six months, that she received the vaccination in the United States, and
that neither she nor any other person has brought an action for her injury, alleged as
vaccine caused. Id. at ¶¶ 2, 19, 21. The case was assigned to the Special Processing
Unit of the Office of Special Masters.

        On March 4, 2016, the undersigned issued a ruling on entitlement, finding
petitioner entitled to compensation. On June 29, 2016, respondent filed a proffer on

1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
award of compensation (“Proffer”) indicating petitioner should be awarded $111,462.21.
Proffer at 1. In the Proffer, respondent represented that petitioner agrees with the
proffered award. Id. Based on the record as a whole, the undersigned finds that
petitioner is entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $111,462.21 in the form of a check payable to
petitioner, Christina Marshall. This amount represents compensation for all damages
that would be available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
                  IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                            OFFICE OF SPECIAL MASTERS


CHRISTINA MARSHALL,

                  Petitioner,

v.                                                               No. 15-1215V
                                                                 Chief Special Master Dorsey
SECRETARY OF HEALTH AND                                          ECF
HUMAN SERVICES,

                  Respondent.


              RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

         On October 16, 2015, Christina Marshall (“petitioner”) filed a petition for compensation

(“Petition”) under the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to -

34 (“Vaccine Act” or “Act”), as amended. Respondent’s Rule 4(c) Report, filed on March 3,

2016, conceded that petitioner is entitled to compensation. In light of respondent’s concession,

on March 4, 2016, the special master found petitioner entitled to compensation.

I.      Items of Compensation

         Based upon the evidence of record, respondent proffers that petitioner should be

awarded $111,462.21, which represents all elements of compensation to which petitioner

would be entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

II.      Form of the Award

         Respondent recommends that the compensation provided to petitioner should be made

through a lump sum payment of $111,462.21 in the form of a check payable to petitioner. 1

Petitioner agrees.

1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court for appropriate
relief. In particular, respondent would oppose any award for future medical expenses, future pain and suffering,
and future lost wages.
                                                          1
      Petitioner is a competent adult. Evidence of guardianship is not required in this case.

                                            Respectfully submitted,

                                            BENJAMIN C. MIZER
                                            Principal Deputy Assistant Attorney General

                                            RUPA BHATTACHARYYA
                                            Director
                                            Torts Branch, Civil Division

                                            CATHARINE E. REEVES
                                            Acting Deputy Director
                                            Torts Branch, Civil Division

                                            GLENN A. MACLEOD
                                            Senior Trial Counsel
                                            Torts Branch, Civil Division

                                             s/ Jennifer L. Reynaud
                                            JENNIFER L. REYNAUD
                                            Trial Attorney
                                            Torts Branch, Civil Division
                                            U.S. Department of Justice
                                            P.O. Box 146
                                            Benjamin Franklin Station
                                            Washington, D.C. 20044-0146
                                            Tel: (202) 305-1586

Date: June 29, 2016




                                              2